Dismissed and Memorandum Opinion filed January 13, 2005








Dismissed and Memorandum Opinion filed January 13,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00973-CR
____________
 
EX PARTE WANDA
McDONALD
 
 

 
On Appeal from the 337th District
Court
Harris County, Texas
Trial Court Cause No. 999,162
 

 
M E M O R A N D U M   O P I N I O N
Appellant was charged with the offense of murder in trial
court cause number 985,456.  The trial
court set pre-trial bond at $15,000. 
Appellant filed a pre-trial application for writ of habeas corpus
seeking a bond reduction.  The trial
court denied relief, and appellant brought this appeal.  This court has now been advised that appellant
has been convicted in the underlying murder case and sentenced to sixty years
confinement in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant=s conviction renders the issue of
pre-trial bond moot.  See Ex parte
Morgan, 335 S.W.2d 766, 766 (Tex. Crim. App. 1960); Ex parte Bennet,
818 S.W.2d 199, 200 (Tex. App.CHouston [14th Dist.] 1991, no pet.) (stating that Awhere the premise of a habeas corpus
application is destroyed by subsequent developments, the legal issues raised
thereunder are rendered moot.@).  




Accordingly, we dismiss appellant=s appeal as moot.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 13, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore. 
Do Not Publish C Tex. R. App.
P. 47.2(b).